Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-21 are currently pending and an amendment to the claims filed on 01/26/2021 is acknowledged.  
Election/Restriction
Applicant's election without traverse of Group I, claim 1-15 in the Reply filed on 01/26/2021 is acknowledged. Additionally, Applicants’ election of the following species is acknowledged: ‘polyamino acid, polyaspartic acid or poloxamer’ for the biocompatible polymer; ‘anti-proliferative agent, single species cisplatin’ for the therapeutic, prophylactic, diagnostic or nutraceutical agent, which is reading on claims 1-9 and 13-15. By way of application’s election,  claims 10-12 and 16-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic or linking claim.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Thus, the requirement is still deemed proper and is therefore made FINAL. 
In light of the foregoing, instant claims 1-9 and 13-15 are being examined. 

Priority 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2020 was filed before the mailing date of the instant first action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy is enclosed herewith. 

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-9 and 13-15 are rejected under 35 USC 103 as being obvious over Leong et al. (WO02/28372, IDS of 06/17/2020) in view of Hoge et al. (US2016/0038612A1) and/or Cone et al. (WO2016/123125A1); Nunes (US2014/0341940A1) and Yao et al., “Platinum-Incorporating Poly(N‑vinylpyrrolidone)-poly(aspartic acid) Pseudoblock Copolymer Nanoparticles for Drug Delivery”, Biomolecules 2015, 16, pp. 2059-2071.

Applicant claims including the below claim 1 filed on 01/26/2021:

    PNG
    media_image1.png
    503
    1290
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
Leong teaches nanoparticles comprising a biocompatible polymer and a therapeutic agent into the patient’s bladder, method of modulating a patient's immune response, and methods of systemic delivery of the therapeutic agent (abstract) where the therapeutic agent is released from the polymer matrix and into the lymph node of bladder for systemic distribution (claim 1 of prior art). the at least one particles having one or more therapeutic agents encapsulated in a polymer particle delivery vehicle are capable of modulating immune response to the bladder of a patient, transporting the particles to the lymph node and release the encapsulated therapeutic agent to modulate the immune response of the patient (claim 26 of prior art), and that is, the microparticles and/or nanoparticles comprising a therapeutic agent encapsulated or dispersed in a polymer particle delivery vehicle are localized to the bladder by instillation and the particles instilled in the bladder are transported across the epithelial layer of the bladder and then carried through lymphatic vessels, and are released in the instant claim 1 (in part), instant claims, 2, 4 and 15); the biocompatible polymer includes a polymer having lactic acid, lactide, lactone, poly(ethylene oxide), poly(propylene oxide), poly(lactic acid), poly(lactide), poly(lactic-co-glycolic acid) and copolymers of lactic acid and phosphate (claims 12-14 of prior art) in which when the prior art polymer is the said polymer other than PEG, the polymer reads on the instant polymer having no polyethylene oxide  (instant claim 3); polymers/therapeutic agents are formed by double emulsion method, i.e., water in oil-in-water (W/O/W) mixture (page 10, second/third paras.) wherein the water reads on the instant medium (instant claim 5); the therapeutic agent includes small molecule drugs, imaging agents, radioactive therapeutics, dyes, proteins, DNA and RNA or DNA encoding vaccines, therapeutic agents, cytokines such as interferon, immune-adjuvants, cancer therapeutic agents such as doxorubicin, proteins, and combinations thereof (page  2, first para. and claims 3-4 of prior art) which reads on the instant anti-proliferative, immunotherapeutic agents, anti-infectious agents (instant claims 8-9); the therapeutic agent is associated with the biocompatible polymer (see the Examples) (instant claim 13); and the therapeutic agent is encapsulated or dispersed in a polymer particle delivery vehicle (page 12, third para.) (instant claim 14). 
However, Leong does not expressly teach medium or excipient having an osmolality less than 400mOsm/kg or 200mOsm/kg of instant claims 1 and 6; poloxamer 
Hoge teaches formulation and delivery of modified nucleoside, nucleotide, and nucleic acid compositions (title); the formulation comprises a lipid nanoparticles which may include a nanospecies, polymer and immunogen and the polymer may encapsulate the nanospecies ([0484]) and the lipid nanoparticles may be engineered to alter the surface properties of particles so the lipid nanoparticles may penetrate the mucosal barrier and mucus is located on mucosal tissue such as urethral membranes ([0485]) and the lipid nanoparticle engineered to penetrate mucus may comprise a polymeric material (i.e. a polymeric core) and/or a polymer-vitamin conjugate and/or a tri-block co-polymer, such as biodegradable and/or biocompatible polymers including PLA, PLGA, poloxamer, etc.  ([0486]); the mucus penetrating lipid nanoparticles may be a hypotonic formulation comprising a mucosal penetration enhancing coating and in order to enhance the delivery through the mucosal barrier the formulation may comprise or be a hypotonic solution, and hypotonic solutions were found to increase the rate at which mucoinert particles such as, but not limited to, mucus-penetrating particles, were able to reach the mucous e.g., vaginal epithelial surface ([0490-0491]), and the formulation further comprises conjugates such as protein, carbohydrate or lipid and ligand such as polyamino acid, e.g., polylysine (PLL), poly L-aspartic acid, poly L-glutamic acid, etc. ([0710]); and therapeutic agent such as cisplatin, dactinomycin, doxorubicin, etc. ([0969]).  
Cone teaches hypotonic formulations of hydrogel forming polymers, preferably poloxamers for enhanced delivery through mucosa of therapeutic agents to epithelial tissues … the hypotonicity of the formulation is adjusted so that the polymer gels at the lower concentration (abstract) where the mucosa area consists of the epithelium itself and includes bladder, lung, vagina, colon, uterus, mouth, anal canal, trachea (page 1, lines 15-20); the term "hypotonic", as generally used herein, refers to a solution with a lower concentration of solutes than is present on the inside of the cell where solutes that can cross the cellular membrane do not contribute to the final osmotic pressure gradient, and only those dissolved species that do not cross the cell membrane will contribute to osmotic pressure differences and thus tonicity (page 10, lines 24-33); the hypotonic gel forming compositions include a hypotonic carrier such a  will typically be a biocompatible carrier that preferably causes little to no signs of irritation when administered to human subjects, and the carrier can be naturally occurring or non-naturally occurring including both synthetic and semi-synthetic carriers, and preferred carriers are sodium- based (page 14, lines 12-16); the hypotonic carrier can be distilled water containing one or more osmolality modifying excipients, and sodium chloride is the excipient that is most frequently used to adjust osmolality if a solution is hypotonic, and other excipients used to adjust hypotonic solutions include glucose, mannitol, glycerol, propylene glycol and sodium sulphate, and osmolality modifying excipients can include pharmaceutically acceptable salts such as sodium chloride, sodium sulfate, or potassium chloride …  (page 15, lines 5-12) and the hypotonic carrier can have any osmolality less than the effective isotonic point (the concentration at which fluid is neither absorbed nor secreted by the epithelium) at that mucosal surface , and the solution has a tonicity from 50 mOsm/L to 280 mOsm/L, from 100 mOsm/L to 280 mOsm/L, from 150 mOsm/L to 250 mOsm/L, from 200 mOsm L to 250mOsm/L, from 220 mOsm/L to 250 mOsm/L, from 220 mOsm/L to 260mOsm/L, from 220 mOsm/L to 270 mOsm/L, or from 220 mOsm/L to 280mOsm/L (page 16, lines 13-24); the hypotonic gel-forming compositions contain one or more gel-forming polymers in a hypotonic carrier, optionally containing one or more additional excipients and/or one or more therapeutic, prophylactic, or diagnostic agents (page 11, lines 31-33) where the agents comprise anti-proliferative agent such as cisplatin, carboplatin, gemstaine, doxorubicin, daunorubicin, valurbicin, gemcitabine, mitomycin, etc.,(page 17, lines 14-24) and the gel forming polymers include poloxamer, PLGA, PCL, … etc. (e.g.,. page 3, lines 22-34, pages 6, 11, 12, Examples and page 26); 
Although Leong in view of Hoge and/or Cone teaches poloxamer and polyaspartic acid among many biocompatible polymers and cisplatin among various anticancer agents, they do not expressly teach why poloxamer or polyaspartic acid of instant claim 7 and cisplatin of instant claim 9 are specifically selected. Nunes and Yao explain that reason. 
Nunes teaches bladder cancer in the epithelial tissue lining inside and outside surfaces including the topical use of the immunomodulatory, either alone or in association or combination with anti-cancer agent (abstract); the composition comprising immunomodulatory and at least one anti-cancer agent including BCG, mitomycin, valrubicin, thiotepa, doxorubicin, cisplatin (elected species) and combinations thereof (claims 1-2 of prior art) for synergistic treatment of urinary bladder polymer such as poloxamer (pluronics) to increase solubility of poorly soluble drug, improve its penetration in the epithelium, functional alternations in cells, preferentially target cancer cells ([0239-0243]). 
Yao teaches nanoparticles of cisplatin with PVP-polyaspartic acid could effectively accumulate in the tumor site and exhibited significant superior in vivo antitumor activity (abstract).  
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Leong is that Leong does not expressly teach medium or excipient having osmolality of instant claims 1 and 6. The deficiencies are cured by Hoge and/or Cone. 
2. Leong in view of Hoge and/or Cone does not expressly teach specific selection of poloxamer or polyaspartic acid of instant claim 7; and of therapeutic agent, cisplatin of instant claim 9. The deficiencies are cured by Nunes and Yao. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Leong with hypotonic formulation as taught by Hoge and/or Cone. 
One of the skilled in the art would have been motivated to do so because hypotonic formulation containing mucus-penetrating nanoparticles enhances delivery through mucosa area of therapeutic agents to epithelial tissues of e.g., bladder as taught by Hoge and/or Cone. 
Although the Hoge and/or Cone do not expressly teach exact ranges of osmolality less than 400mOsm/kg or 200mOsm/kg as recited in claims 1 and 6, such ranges would be obvious because the hypotonic formulation can provide osmolality less than certain isotonic points for enhanced delivery, and thus, depending on different 

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Leong in view of Hoge and/or Cone with specific different anticancer agent, cisplatin and polymers of poloxamer or polyaspartic acid as taught by Nunes and Yao. 
One of the skilled in the art would have been motivated to do so because replacing anticancer agent e.g., doxorubicin/polymers e.g., PLA, PLGA of Leong with either cisplatin anticancer agent/poloxamer of Nunes for the same bladder cancer treatment or cisplatin anticancer agent/polyaspartic acid of YaO for the cancer treatment would have yielded no more than the predictable results. 
Further, as taught by Nunes and Yao, using poloxamer or polyaspartic acid along with cisplatin would increase solubility of poorly soluble drug, improve its penetration in the epithelium, functional alternations in cells, preferentially target cancer cells ([0239-0243] of Nunes), and effectively accumulate in the tumor site and exhibited significant superior in vivo antitumor activity (abstract of Yao), and therefore, there is sufficient motivation to combine the said Nunes/Yao references with Leong in view of Hoge and/or Cone, in the absence of evidence to the contrary.  


This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.